Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 and 17 in the reply filed on 02/08/2021 is acknowledged.  Claims 11-15, 22 and 24-26 are withdrawn as non-elected invention.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
a.	Claim 1:  It is not clear if the “first bulk layer” in line 6 is referring to the “bulk layer” in line 5.  For the purpose of examination, it is considered that the first bulk layer is referring to the bulk layer.
b.	Claim 1 recites the limitation "the seal layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
c.	Claim 1 recites the limitation "the core layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
d.	Claim 1, line 9:  It is not clear if “a core layer” in line 9 is referring to “the core layer” in line 6.  For the purpose of examination, it is considered that the core layer in line 6 and line 9 is the same.
e.	Claim 1 recites the limitation "the odor barrier tie layer" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the limitation "the odor barrier layer" in lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.
g.	Claim 1:  It is not clear if the “odor barrier layer” in lines 14 and 15 is referring to the “odor barrier tie layer” in line 11.  For the purpose of examination, it is considered that the odor barrier layer is referring to the odor barrier tie layer.
h.	Claim 1, line 16:  It is not clear if “an odor barrier layer” in line 16 is referring to “the odor barrier layer” in lines 14 and 15.  For the purpose of examination, it is considered that the odor barrier layer in lines 14-15 and line 16 is the same.
i.	Claim 1, lines 16-20:  It is not clear if the odor barrier layer comprises a combination of the PETG and at least a polymer selected from polyester, amorphous polyamide, polycarbonate, polyvinyl alcohol and cyclic olefin copolymer. 
j.	Claim 17 recites the limitation "the seal layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
k.	Claim 17 recites the limitation "the core layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
l.	Claim 17, line 10:  It is not clear if “a core layer” in line 10 is referring to “the core layer” in line 6.  For the purpose of examination, it is considered that the core layer in line 6 and line 10 is the same.
m.	Claim 17 recites the limitation "the skin tie layer" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
n.	Claim 17:  It is not clear if the “skin layer” in line 17 is referring to the “skin tie layer” in line 13.  For the purpose of examination, it is considered that the skin layer is referring to the skin tie layer.
	Claim 17:  It is not clear if “a skin layer” in line 18 is referring to “the skin layer” in line 17.  For the purpose of examination, it is considered that the skin layer in line 18 and line 17 is the same.
p.	Claim 17, lines 23-27:  It is not clear if the odor barrier layer comprises a combination of the PETG and at least a polymer selected from polyester, amorphous polyamide, polycarbonate, polyvinyl alcohol and cyclic olefin copolymer. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister et al. (US 2001/0010846 A1) in view of Tsai et al. (US 2008/0103463 A1).
Claim 1:  Hofmeister teaches a film comprising an additional layer 71, an outer layer 72, an adhesive layer 73, an intermediate layer 74, a core layer 75, an intermediate layer 76, an adhesive layer 77, an outer layer 78, and an additional layer 79 in the order thereof (Fig. 4 and [0056]).  The additional layer 71 meets the claimed outer sealant layer, the outer layer 72 meets the claimed bulk layer, the adhesive layer 73 meets the claimed first tie layer, the core layer 75 meets the claimed core layer, the 
Hofmeister does not teach the additional layer 79 further comprises glycol-modified polyethylene terephthalate (PETG).  However, Tsai teaches a tube made of a multilayer film having excellent odor barrier property, wherein the film comprises at least a layer comprising an odor barrier material including polyester (PET) and glycol-modified polyester (PETG) ([0040] and claim 13).  With respect to the amount of PETG, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the PETG in the layer, and the motivation would be to control strength and durability.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-In re Boesch and Slaney, 205 USPQ 215.  Hofmeister and Tsai are analogous art because they are from the same filed of endeavor that is the multilayer film art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the PET/PETG layer of Tsai with the invention of Hofmeister, and the motivation for combining would be, as Tsai suggested, to provide a film with excellent odor barrier property [0040].
Claims 6 and 9:  Hofmeister teaches the film can be used for food product [0015].  With respect to the amount of organic carbon in the layers of the film, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to select a material with low organic carbon for forming the layers of the film, and the motivation would be to control cleanliness of the film to be used for food product.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 7:  Hofmeister teaches the film comprises additives such as slip agents [0178].

Allowable Subject Matter
Claims 2-5, 8, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
May 8, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785